METHOD AND APPARATUS FOR DETERMINING
A PRESENT VALUE BASED ON PREVIOUSLY OBTAINED VALUES OF A MEASURED
VARIABLE OF A GAS TURBINE ENGINE
AND/OR A THERMODYNAMIC PROCESS



EXAMINER’S COMMENT


In accordance with the Applicant’s amendments to the claims, the restriction requirement set forth on Feb. 23, 2021 is moot because claim 15 has been amended to depend from previously examined claim 11. Thus, previously non-elected claim 15 has now been examined on the merits.
Newly added claim 16 which depends from claim 15 has likewise been examined on the merits.


REASONS FOR ALLOWANCE

In accordance with the Applicant’s amendments to the claims and corresponding arguments, claims 1 - 4, 6, and 8 - 17 are allowed. The reasons for allowance being clearly established in the prosecution history of the application.

CONTACT INFORMATION

Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should accompany the issue fee. Submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication from the Examiner should be directed to Eric S. McCall whose telephone number is 571-272-2183. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 or 571-272-1000.







/Eric S. McCall/Primary Examiner
Art Unit 2856